                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION

 Donald J. Trump, Candidate for President                      )
 of the United States of America,                              )
                                                               )
                                                               )
                Plaintiff,                                     )
                                                               )
 vs.                                                           ) Case No. 2:-20-cv-01785-BHL
                                                               )
                                                               )
 The Wisconsin Elections Commission, and its                   )
 members, Ann S. Jacobs, Mark L. Thomsen,                      )
 Marge Bostelman, Dean Knudson, Robert F.                      )
 Spindell, Jr., in their official capacities, Scott            )
 McDonell in his official capacity as the Dane                 )
 County Clerk, George L. Christenson in his                    )
 official capacity as the Milwaukee County Clerk,              )
 Julietta Henry in her official capacity as the                )
 Milwaukee Election Director, Claire Woodall-                  )
 Vogg in her official capacity as the Executive                )
 Director of the Milwaukee Election Commission,                )
 Mayor Tom Barrett, Jim Owczarski, Mayor Satya                 )
 Rhodes-Conway, Maribeth Witzel-Behl, Mayor                    )
 Cory Mason, Tara Coolidge, Mayor John                         )
 Antaramian, Matt Krauter, Mayor Eric Genrich,                 )
 Kris Teske, in their official Capacities; Douglas J.          )
 La Follette, Wisconsin Secretary of State, in his             )
 official capacity, and Tony Evers, Governor of                )
 Wisconsin, in his Official capacity.                          )
                                                               )
                                                               )
                Defendants.


                    PLAINTIFF’S TENDER OF SIGNED AFFIDAVITS

       Plaintiff Donald J. Trump, by counsel, hereby tenders the signed affidavits of

Bartholomew R. Williams and David J. Bolton as referenced in the parties’ Stipulation of

Proposed Facts and Exhibits filed with the Court December 10, 2020 (Doc. #127).

       .


                                                 1

           Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 128
                                            Respectfully Submitted,

                                            KROGER, GARDIS & REGAS, LLP


                                            /s/ William Bock, III
                                            William Bock III, Indiana Attorney No. 14777-49
                                            James A. Knauer, Indiana Attorney No. 5436-49
                                            Kevin D. Koons, Indiana Attorney No. 27915-49

                                            ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                               CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 10th day of December, 2020.


                                            /s/ William Bock, III




                                               2

        Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 128
                       DECLARATION OF BARTHOTOMEW R. WILLIAMS



     L    My name ii Bartholomew R. Williams, I am over the age of 18. A11 facts stated
          herein are true and based on my personal knowledge;

     2.   I am a resident of Milwaukee, Wisconsin.

     3. I was an independent observer at the Central Count facility for Milwaukee,      Wisconsin
          in the November 3,2A20 election;


     4.   I arrived at the Milwaukee Central Cou:rting facility at 6 amon Tuesday, November
          3,2020, but was not allowed on the counting floor until 7:30 am. By that time
          counting had been going on for at least 30 minute;


     5. I did not enter or attempt to enter reshicted places at Central Count. I did not interfere
          with the process of ballot processing, nor mark or alter any official record;


     6.   Claire Woodall=Vogg, Brenda Wood and several supervisors (who did not have name
          badges) refused to allow me to remain in an unobtrusive area of the ballot
          processing/counting area from u{rich I could reasonably see and hear what was
          occurring for the vast majority of the tables being used for counting/processing.


     7.   Many of the ballot counters were seated so that the observation areas and distances
          from their seathg did not permit me to see the ballots, in some cases at all, but in
          many, to the extent that I could see any violations of the ballot voting requirements   if
          they existed;

i'

     8.    I began to create a log of ballots that were visible to me that were subject to
          challenge, but after 5 entries, I was told that I could not do that by Brenda Wood as it
          was slowing down the voting. I asked that the names of voters and ballot numbers be
          called out since I was too far away to read the ballots and that was refused;


     9.   It was acknowledged to me by Brenda Wood and another supervisor that the election
          staff had made changes to many of the ballots where a pre-printed 10 day residency
          statement was crossed out in red ink and changed to 28 days;


     10. Claire Woodall-Vogg announced on a loud speaker that challenges concerning the 10
         day I 28 day ballot markup would not be allowed;


     11. She made a separate announcemeot that ballot counters who happened on a ballot
         without a wihress address could go to a computer, look the address up and insert it on



     Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 2 Document 128-1
      the ballot, but there was no mention of any procedure to verift the address;


    l2.My  estimatg is thatroughly 20a/o of the batlots had changes marked to the 10128 day
      residency statement.



      I affirm under the penalties of perjury the foregoing statements are trud and correct
      (28 U.S.C. Sec. 1746)


      Dated December 10,2{20
                                                Bartholomew R. Williams




d
s




    Case 2:20-cv-01785-BHL Filed 12/10/20 Page 2 of 2 Document 128-1
                       DECLARATION OF DAVID J. BOLTER



1. My name is David J. Bolter, I am over the age of 18. All facts stated herein are true
   and based on my personal knowledge;

2. I am a resident of Milwaukee Wisconsin.

3. I was a paid ballot counter at the Central Count facility for Milwaukee, Wisconsin in
   the November 3, 2020 election;

4. While working, I saw 100's of ballots with the pre-printed 10 day residency
   requirement crossed out and filled in with 28 days in red ink;

5. I made objections to ballots with the red ink inserts and cross-outs to Claire Woodall-
   Vogg, but they were ignored;

6. I objected to writing in unconfirmed witness addresses on ballot envelopes;

7. I saw many ballot envelopes with no signature on the witness signature line, but with
   a signature on the "assistant" signature line and objected, but Ms. Woodall-Vogg
   announced the ballot would count as long as there was a second signature on the
   envelope at all:

8. Many ballot envelopes were already opened or unsealed on arrival, but those ballots
   were counted over objection;

9. I estimate that as many as 15 to 20% of the ballot envelopes I received had been
   opened;

10.Election observers were, in my opinion, required to observe from locations that
   prevented them from seeing much of the ballot counting.

   I affirm under the penalties of perjury the foregoing statements are true and correct
   (28 U.S.C. Sec. 1746)


   Dated December 10, 2020
                                             David      olter, COL S Army(ret)




 Case 2:20-cv-01785-BHL Filed 12/10/20 Page 1 of 1 Document 128-2
